MEMORANDUM**
Horace M. Chambers appeals pro se the Tax Court’s decision sustaining the Commissioner of Internal Revenue’s findings of tax deficiencies, additions to tax, underpayment of taxes and penalty for failure to pay tax for various tax years. We have jurisdiction pursuant to 26 U.S.C § 7482(a)(1). We review de novo. Condor Int’l, Inc. v. Comm’r, 78 F.8d 1355, 1358 (9th Cir.1996).
We affirm for the reasons stated in the Tax Court’s July 18, 2000, memorandum findings of fact and opinion. We emphasize that the Tax Court lacked jurisdiction to review the state court judgment ordering Chambers to pay child and spousal support. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.